In an action to recover damages for breach of contract, defendant appeals from an order of the Supreme Court, Queens County, dated September 15, 1960, direct*705ing him to file a transcript of parts.of plaintiff’s examination before trial, taken before an Official Referee. Appeal dismissed, without costs. The order is not appealable. The direction to defendant to file the transcript, conceded to be in his possession, does not involve any “part of the merits” or affect “a substantial right” (see Civ. Prac. Act, § 609). Beldoek, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.